08/07/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                March 23, 2017 Session

          CHAYCE COLLIER v. PERICLIS ROUSSIS, M.D., ET AL.

                     Appeal from the Circuit Court for Knox County
                       No. 2-562-12   William T. Ailor, Judge


                            No. E2016-01591-COA-R3-CV


Chayce Collier, a minor, by and through his natural parent and next friend, Kendall
Collier (“Plaintiff”) sued Periclis Roussis, M.D. and Fort Sanders Perinatal Center and
Fort Sanders Regional Medical Center (“the Hospital”) for injuries allegedly suffered by
Plaintiff when his mother had an allergic reaction during labor. After trial before a jury,
the Circuit Court for Knox County (“the Trial Court”) entered judgment on the jury’s
verdict that Dr. Roussis was not negligent and that the nurses employed by the Hospital
were not negligent and dismissed the suit. Plaintiff appeals to this Court raising several
issues including whether the Trial Court erred in allowing the admission of previously
undisclosed testimony from the nurses and a defense expert witness, among other things.
We find and hold that the Trial Court erred in allowing the previously undisclosed
testimony of the nurses and the defense expert witness. We, therefore, vacate the Trial
Court’s judgment and remand this case for a new trial.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Vacated
                                  Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which ANDY D.
BENNETT and JOHN W. MCCLARTY, JJ., joined.

Joe Bednarz, Sr. and Joe Bednarz, Jr., Hendersonville, Tennessee, for the appellant,
Chayce Collier, a minor, by and through his natural parent and next friend, Kendall
Collier.

James G. O’Kane and Raymond G. Lewallen, Jr., Knoxville, Tennessee, for the appellee,
Periclis Roussis, M.D.

Rick L. Powers and Rachel Park Hurt, Knoxville, Tennessee, for the appellee, Fort
Sanders Perinatal Center and Fort Sanders Regional Medical Center.
                                        OPINION

                                       Background

       In June of 2009, Plaintiff’s mother, Kendall Collier (“the Patient”), went into labor
and was admitted to the Hospital. Shortly after the Patient’s admission to labor and
delivery and per normal protocol, the Hospital’s nurses administered Ampicillin to the
Patient. The Patient experienced an unforeseen allergic reaction to the Ampicillin. This
suit arose out of the events that occurred when the Patient suffered that reaction. The
Patient gave birth to Plaintiff a few hours after suffering the reaction to the Ampicillin.
Plaintiff was diagnosed with brain injury including developmental delay and cerebral
palsy.

       In 2012, Plaintiff, through his mother, sued Dr. Roussis and the Hospital for the
injuries allegedly sustained during the Patient’s reaction to the Ampicillin. Plaintiff
alleged, among other things, that Dr. Roussis fell below the standard of care by failing to
administer epinephrine when the Patient experienced the reaction to the Ampicillin.
Plaintiff also alleged, among other things, that the Hospital nurses fell below the standard
of care by failing to monitor and document the Patient’s blood pressure readings when
the Patient had the reaction to the Ampicillin.

       The case proceeded to a ten day trial before a jury. After trial, the Trial Court
entered judgment on the jury’s verdict on August 4, 2015, that Dr. Roussis was not
negligent and that the nurses employed by the Hospital were not negligent and, therefore,
dismissed the suit with prejudice. Plaintiff filed a motion for new trial, which the Trial
Court denied. Plaintiff appealed to this Court.

                                        Discussion

       Although not stated exactly as such, Plaintiff raises nine issues on appeal: 1)
whether the Trial Court erred in allowing previously undisclosed testimony from the
nurses; 2) whether the Trial Court erred in allowing previously undisclosed testimony
from defense expert witnesses; 3) whether the Trial Court erred in restricting testimony
from Plaintiff’s expert about inconsistencies between the testimony of Dr. Roussis and
the medical record; 4) whether the Trial Court erred in allowing allegedly speculative
testimony from defense expert witnesses; 5) whether the Trial Court erred in prohibiting
Plaintiff from cross-examining defense expert witnesses with literature published after
2009; 6) whether the Trial Court erred in directing a verdict and instructing the jury to
disregard testimony about the failure to record blood pressure readings; 7) whether
defense counsel made improper statements during closing argument that impacted the

                                             2
verdict; 8) whether the Trial Court erred in refusing to grant a mistrial; and, 9) whether
the Trial Court erred in fulfilling its duty as the thirteenth juror.

        We begin by considering whether the Trial Court erred in allowing previously
undisclosed testimony from the nurses, testimony which was inconsistent with the nurses’
earlier deposition testimony. On the fourth day of trial, Plaintiff’s counsel called Karen
Hensley, R.N. as a witness. Nurse Hensley was one of the nurses employed by the
Hospital who was involved in the care of the Patient during labor and delivery.
Plaintiff’s counsel asked Nurse Hensley if she had any independent recollections of the
events that occurred on the day of Plaintiff’s birth. Nurse Hensley responded: “A few,
yes, sir, I do.” Plaintiff’s counsel then asked if Nurse Hensley had disclosed those
recollections during her deposition. Nurse Hensley responded: “There’s been a few
things that I’ve recalled since the deposition, but there’s been other evidence that’s been
presented since then.” Nurse Hensley then was asked what she had remembered since
her deposition was taken, and she responded: “The pictures that your client’s family had
taken, there were some things that I saw there and recognized the patient a little more
from there.”

       Out of the presence of the jury, Plaintiff’s counsel raised an objection to the new
testimony Nurse Hensley was about to present. The Hospital’s counsel informed the
Trial Court that Nurse Hensley “looked at the pictures that [the Patient’s family] made,
and it brought up memories about that Dinamap machine.” The Trial Court allowed
Plaintiff’s counsel to conduct a voir dire examination of Nurse Hensley during which
Nurse Hensley revealed that she and the other nurses had been shown some photographs
during a pre-trial meeting with the Hospital’s counsel and that these photographs caused
her to recall that “blood pressures were being taken by a Dinamap.” Nurse Hensley
further testified that she “saw [the blood pressure readings on the Dinamap] while [she]
was caring for the patient.” Nurse Hensley further stated: “As soon as I saw that she had
a Dinamap applied, I knew that blood pressures had been taken, and the patient was not
hypotensive, or we would have treated that.”

       This testimony about a Dinamap machine monitoring the Patient’s blood pressure
was not disclosed during Nurse Hensley’s deposition. During her deposition, Nurse
Hensley testified that her only recollection of the events came from the medical chart.
The medical chart shows two blood pressure readings documented by a fetal monitor and
taken approximately a half an hour apart. The chart also shows a blood pressure reading
written in by Dr. Roussis. The blood pressure reading noted by Dr. Roussis apparently
was taken between the two readings taken by the fetal monitor. The medical chart
contained no readings taken by a Dinamap.



                                            3
        During her deposition when Nurse Hensley was asked if she had any way to
determine what the Patient’s blood pressure was during the time between the two blood
pressure readings taken by the fetal monitor, which is when the Patient experienced the
reaction to the Ampicillin, Nurse Hensley stated: “The only way to determine that would
be if we did a manual blood pressure.” Nurse Hensley then stated: “If I had done [a
manual blood pressure], I would have documented it.” Nurse Hensley could not recall
anyone taking any other blood pressure readings. Nurse Hensley was asked several times
if she had any recollections of the events at issue, and each time she testified that she had
no independent recollection other than what was written in the medical chart.

       The Trial Court also allowed Plaintiff’s counsel to conduct a voir dire examination
of Karen Ott, R.N., another of the Hospital’s nurses involved in caring for the Patient.
Nurse Ott gave testimony similar to that given by Nurse Hensley about being shown
photographs during a pre-trial meeting with the Hospital’s counsel that jogged her
memory about the events at issue. Similar to the situation with Nurse Hensley, Nurse Ott
offered new testimony about a Dinamap machine monitoring the Patient’s blood pressure
although during her deposition Nurse Ott had stated that she had no recollection about the
events other than what was in the medical record. During the voir dire, however, Nurse
Ott stated: “we were continuously glancing over at that [Dinamap] monitor to see what
her blood pressures were.”

       After conducting the voir dire examinations of Nurse Hensley and Nurse Ott,
Plaintiff’s counsel moved for a mistrial. The Trial Court denied the motion. The Trial
Court then instructed the attorneys to allow Plaintiff’s counsel to re-depose the nurses
during the off-hours while the trial continued. The presentation of evidence was altered
to allow Plaintiff to do this prior to the nurses testifying before the jury. Plaintiff’s expert
witnesses, however, already had testified and been released before Plaintiff discovered
that the nurses were going to offer testimony new and different from their deposition
testimony, and Plaintiff was unable to recall his expert nursing witness.

       Plaintiff argues in his brief on appeal that he was severely prejudiced by the new
evidence offered by the nurses and that the Hospital had a duty pursuant to Tenn. R. Civ.
P. 37.03 to supplement and disclose to Plaintiff the new testimony prior to trial. In
pertinent part, Rule 37.03 provides:

       A party who without substantial justification fails to supplement or amend
       responses to discovery requests as required by Rule 26.05 is not permitted,
       unless such failure is harmless, to use as evidence at trial, at a hearing, or
       on a motion any witness or information not so disclosed. . . .

Tenn. R. Civ. P. 37.03(1). As pertinent, Tenn. R. Civ. P. 26.05 provides:
                                               4
      A party who has responded to a request for discovery with a response that
      was complete when made is under no duty to supplement the response to
      include information therafter acquired, except as follows:

                                          ***

      (2) A party is under a duty seasonably to amend a prior response if the
      party obtains information upon the basis of which the party (A) knows that
      the response was incorrect when made; or (B) knows that the response
      though correct when made is no longer true and the circumstances are such
      that a failure to amend the response is in substance a knowing concealment.

Tenn. R. Civ. P. 26.05(2).

       The Hospital argues in its brief on appeal that it had no duty to supplement and
disclose to Plaintiff that after being shown by the Hospital’s attorney the photographs of
the Patient the Hospital’s nurses remembered information that changed their testimony.
The Hospital bases this argument, in part, upon the fact that the nurses employed by the
Hospital were not parties to this suit. Although conceeding that it would have had a duty
to disclose newly discovered testimony of the Hospital’s corporate representatives, the
Hospital asserts that it had no duty to supplement with regard to these non-party
employee nurse witnesses. This argument is disengenous.

      Our Supreme Court has discussed the definition of the word ‘party’ stating:

             The word “party” is not a term of art uniformly defined at common
      law or by statute; rather, its meaning depends upon the context in which it
      appears. See, e.g., Tenn. Code Ann. § 39–11–401(a) (2010) (“A person is
      criminally responsible as a party to an offense, if the offense is committed
      by the person’s own conduct, by the conduct of another for which the
      person is criminally responsible, or by both.”); State v. Flood, 219 S.W.3d
307, 314 (Tenn. 2007) (holding that a rape victim was not a “party” for
      purposes of the hearsay exception for party admissions); Monceret v. Bd. of
      Prof’l Responsibility, 29 S.W.3d 455, 460 (Tenn. 2000) (holding that the
      professional obligation of an attorney to obtain consent before
      communicating with a represented “party” extends to a witness represented
      by counsel); Boles v. Smith, 37 Tenn. (5 Sneed) 105, 106 (1857) (holding
      that a landlord was not a “party” to an action of ejectment where the trial
      court improperly allowed him to conduct his tenant's defense).

                                            5
              These examples demonstrate, moreover, that general definitions of
       “party,” while helpful, cannot be dispositive. Compare Boles, 37 Tenn. at
       107 (“By the term party, in general, is meant one having a right to control
       the proceedings, to make a defence, to adduce and cross-examine witnesses,
       and to appeal from the judgment.”), with Black’s Law Dictionary 1154 (8th
       ed. 2004) (defining “party” as “one by or against whom a lawsuit is
       brought.”).

Mann v. Alpha Tau Omega Fraternity, 380 S.W.3d 42, 49 (Tenn. 2012).

        In another case, one involving a disciplinary action against an attorney who
had deposed a witness without obtaining the consent of the witness’s attorney, our
Supreme Court discussed the meaning of the word ‘party’ as used in a disciplinary
rule stating:

              The initial question in this case deals with the meaning and scope of
       “party” as used in the Rule. According to Black’s Law Dictionary 1122
       (6th ed.1990), “party” includes any “person concerned or having or taking
       part in any affair, matter, transaction, or proceeding, considered
       individually.” Id. Another source, however, contains multiple definitions
       of “party,” including: “a person who participates or is concerned in an
       action, proceeding, plan, etc.,” and “either of the persons or sides concerned
       in a legal matter.” Webster’s New World Dictionary 1037 (2d ed.1980).
       Accordingly, to the extent that the term is reasonably susceptible to more
       than one meaning, it is ambiguous.

              In a formal opinion released on July 28, 1995, the American Bar
       Association agreed that the word “party” as used in the rule is ambiguous
       and stated that “[t]he key to resolving this ambiguity . . . is consideration of
       the purposes intended to be served by the Rule.” ABA Comm. on Ethics
       and Professional Responsibility, Formal Op. 95–396 (1995). The ABA
       observed that interests of “protecting the client-lawyer relationship from
       interference by [adverse] counsel, and protecting clients from disclosing
       privileged information that might harm their interests, are not limited to
       circumstances where the represented person is a party to an adjudicative or
       other formal proceeding.” Id.

                                        ***




                                              6
               Similarly, a large majority of courts in a variety of circumstances,
       both civil and criminal, have held that a “party” is not limited to a named
       plaintiff or defendant. As one court has said:

              [W]e have no trouble concluding that the definition of
              “parties” under the rule is not restricted to named parties in a
              lawsuit. The language of the rule suggests no limitation on
              the word “party.” Instead, the rule prohibits communication
              “on the subject on the representation” with a party that is
              represented by a lawyer “in that matter.” The use of the
              words “subject” and “matter,” rather than “lawsuit,” indicates
              that DR 7–104 applies to all transactions for which lawyers
              are hired and cannot be construed to imply that its application
              is limited to cases where suit is filed.

       In re Illuzzi, 159 Vt. 155, 616 A.2d 233, 236 (1992); see also Hill v. St.
       Louis Univ., 123 F.3d 1114 (8th Cir. 1997) (rule applies to
       professor/employee where university is the named defendant); Wright by
       Wright, 103 Wash.2d 192, 691 P.2d 564 (1984) (rule applies to managing
       employees who worked for a corporation that was the named defendant);
       Sarno, 26 A.L.R. 4th at 108–11.

              Accordingly, we conclude that the term “party” as used in DR 7–
       104(A)(1) is not limited to the named plaintiff or defendant in a pending
       lawsuit. The language used in the rule does not limit its applicability to
       named plaintiffs or defendants in a filed lawsuit.

Monceret v. Bd. of Prof’l Responsibility, 29 S.W.3d 455, 459-60 (Tenn. 2000).

        The fact that the nurses were not individually named as defendants in this suit is
not dispositive of the issue of whether the Hospital had a duty to supplement with regard
to its employee nurses’s testimony. There is no dispute that the Hospital is a party to this
suit. There is no question that the Hospital, as a party, had a duty to supplement its prior
responses. The Hospital was sued due to the alleged actions or inactions of its employee
nurses.

       The Hospital asserts that it would have a duty to supplement pursuant to Rule
26.05 only with regard to testimony of its corporate representatives. The Hospital’s
position is understandable as “corporate representatives” of a hospital rarely are involved
in the actual care and treatment of patients. If the Hospital is found liable in this case, it
will be because of the actions or inactions of its employee nurses, not those of its
                                              7
corporate representatives. Furthermore, we note that the nurses were shown the
photographs at issue during a meeting with the Hospital’s attorney in preparation for trial.
Construing Rule 26.05 to mean that a corporate entity would be required to supplement
only with regard to its corporate representatives and not its employees actually involved
would give an unjust advantage to corporations over individuals. Such a construction
would be contrary to the Tennessee Rules of Civil Procedure which specifically state:
“These rules shall be construed to secure the just, speedy, and inexpensive determination
of every action.” Tenn. R. Civ. P. 1. There would be nothing “just” about allowing a
corporation, such as the Hospital, to know that the testimony of its employees whose
conduct the corporation may be liable for has totally changed from their deposition
testimony and not requiring the corporation to supplement its employees’ responses.
Such a construction not only would permit corporations to engage in court sanctioned
trial by ambush, but would encourage it. To adopt the Hospital’s construction would
mean that the Tennessee Supreme Court in adopting Tenn. R. Civ. P. 26.05(2) and 37.03
intended to give corporations an unjust advantage over individuals. Instead of adopting
such a construction, we will comply with the explicit direction of Tenn. R. Civ. P. 1 and
construe the rule “to secure the just . . . determination of every action.” Tenn. R. Civ. P.
1.

       As this Court stated in Hall v. Crenshaw:

       Tennessee has long recognized that a corporation can function only through
       its agents and employees, that the acts of an employee may be attributed to
       the employer, and that the corporation’s knowledge is acquired via its
       agents and employees. “A basic principle of agency is that a corporation
       can act only through the authorized acts of its corporate directors, officers,
       and other employees and agents. Thus, the acts of the corporation’s agents
       are attributed to the corporation itself.” Trau–Med of Am., Inc. v. Allstate
       Ins. Co., 71 S.W.3d 691, 703 (Tenn. 2002). Any knowledge that Drs.
       Cherry and Mariencheck may have regarding the decedent’s treatment was
       acquired in the course and scope of their employment and is already
       imputed to the Jackson Clinic. See Bland v. Allstate Ins. Co., 944 S.W.2d
372, 376 (Tenn. Ct. App. 1996) (“Of course, the knowledge of an agent is
       imputed to his principal.”) (citing Griffith Motors, Inc. v. Parker, 633
S.W.2d 319, 322 (Tenn. Ct. App. 1982); Amer. General Life Ins. Co. v.
       Gilbert, 595 S.W.2d 83, 87 (Tenn. Ct. App. 1979)).

Hall v. Crenshaw, 449 S.W.3d 463, 472 (Tenn. Ct. App. 2014) (holding that defense
counsel representing a defendant corporate medical entity may communicate ex parte
with non-party physicians employed by the defendant corporate medical entity who
treated a plaintiff’s decedent.)
                                             8
        Although the nurses were not named individually as defendants, the Hospital had a
duty to supplement pursuant to Rule 26.05 when it learned that its employee nurses had
not only new but different testimony to offer. The nurses were not some third party
witnesses with no connection to the Hospital. Instead, the nurses are the Hospital’s
employees whose conduct is attributed to and gives rise to the Hospital’s liability, if any,
in this health care liability action.

       The Hospital also asserts that the allegedly new testimony given by the nurses
actually was not new because the Hospital had asserted from the beginning that the
Patient’s blood pressures were monitored. This argument is disengenuous. Although the
Hospital’s theory of the case may have been that the Patient’s blood pressure readings
were monitored, the nurses during their depositions stated that they could recall nothing
about the monitoring of the Patient’s blood pressure beyond what was stated in the
medical chart. The medical chart was devoid of any mention of the Patient’s blood
pressure readings being monitored by a Dinamap machine. Nothing within the medical
chart suggests that a Dinamap was utilized while the Patient was having the reaction to
the Ampicillin. As such, the new testimony offered by the nurses that they recalled using
a Dinamap and viewing the Patient’s blood pressure readings on the Dinamap during the
relevant time period was indeed new, different, and previously undisclosed testimony.

       The Hospital also asserts that Plaintiff provided the photographs and that
Plaintiff’s counsel could have shown the photographs to the nurses during their
depositions. This could have/should have/would have assertion is meaningless
misdirection. While it is true that Plaintiff’s counsel could have shown the nurses the
photographs, this assertion is immaterial to an analysis of this issue. The Hospital’s
counsel did show the nurses the photographs after their depositions were taken and knew
that seeing the photographs jogged the nurses’s memories causing the nurses to change
their testimony. Once the Hospital had that information, it was under a duty to
supplement, no matter what Plaintiff could have done previously.

       The Hospital failed to supplement pursuant to Tenn. R. Civ. P. 26.05. As such,
pursuant to Tenn. R. Civ. P. 37.03, the previously undisclosed and contradictory
testimony of the nurses should have been excluded. We hold that it was error to allow
the previously undisclosed testimony of the nurses, and such error cannot be considered
harmless in this case because it was relevant to a central issue of whether the Patient’s
blood pressure was monitored or not. As such, we vacate the Trial Court’s judgment and
remand this case for a new trial.

      Although our holding with regard to Plaintiff’s first issue is dispositive on its own,
we will consider several of Plaintiff’s remaining issues. We next consider whether the
                                             9
Trial Court erred in allowing previously undisclosed testimony from defense expert
witness Arnold Grandis, M.D.1 At trial, Arnold Grandis, M.D. was called as an expert
witness for Dr. Roussis. During a Tenn. R. Evid. Rule 104 hearing out of the presence of
the jury, Plaintiff’s counsel asked Dr. Grandis if there was any evidence to support Dr.
Grandis’s opinion that Plaintiff suffered an injury in utero prior to birth, and Dr. Grandis
offered an opinion about meconium staining. The following exchange then occurred:

        Q. Dr. Grandis, at no time during your deposition did you mention this
        meconium as being a basis of your opinion, did you?
        A. I do not recall whether I did, but in trying to be the best witness I can, I
        have spent many hours since our deposition reviewing the medical records,
        and perhaps I found something in the records since our deposition, sir.
        Q. Well, do you remember me asking you, sir, that if you come up with
        anything new to notify [Dr. Roussis’s counsel] so he could notify me so I
        wouldn’t be ambushed here at trial?
        A. Again, sir, I wasn’t trying to ambush you. I was trying to answer the
        questions to the best of my ability, sir.

Plaintiff argues in his brief on appeal that the Trial Court erred in allowing the admission
of Dr. Grandis’s previously undisclosed testimony about meconium staining.

        In Stanfield v. Neblett this Court explained:

        Pursuant to Rule 37.03 of the Tennessee Rules of Civil Procedure, the trial
        court may exclude an expert’s testimony when the opposing party asserts
        that the expert did not disclose an opinion in his or her Rule 26 expert
        disclosures. “Exclusion is proper only if the disclosures failed to give the
        opposing side reasonable notice of the opinions such that, without
        exclusion, there would be unfair surprise or trial by ambush.” Watkins v.
        Affiliated Internists, P.C., No. M2008–01205–COA–R3–CV, 2009 WL
5173716, *20 (Tenn. Ct. App. Dec. 29, 2009) (citations omitted). The
        decision to exclude an expert’s testimony under Rule 37.03 rests within the
        sound discretion of the trial court and will not be overturned absent an
        abuse of that discretion. Id.

Stanfield v. Neblett, 339 S.W.3d 22, 30 (Tenn. Ct. App. 2010). As pertinent to the issue
now before us, Tenn. R. Civ. P. Rule 26.05 provides:

1
  In his brief on appeal, Plaintiff also asserts that the Trial Court erred in allowing previously undisclosed
testimony about meconium staining from defense expert witness Joseph Philips, III, M.D. Given the
record now before us, it is not as clear as the situation with Dr. Grandis whether the testimony given by
Dr. Philips about meconium staining was undisclosed previously or not.
                                                        10
      (1) A party is under a duty seasonably to supplement the party’s response
      with respect to any question directly addressed to (A) the identity and
      location of persons having knowledge of discoverable matters; and (B) the
      identity of each person expected to be called as an expert witness at trial,
      the subject matter on which the person is expected to testify, and the
      substance of that testimony.

Tenn. R. Civ. P. 26.05(1).

       Pursuant to Tenn. R. Civ. P. 26.05, Dr. Roussis had a duty to supplement his
expert’s previously undisclosed testimony. It appears from the record now before us,
however, that Dr. Grandis may well not have made Dr. Roussis’s counsel aware that Dr.
Grandis had formed new opinions and intended to testify about meconium staining. As
such, if Dr. Roussis’s counsel was unaware that Dr. Grandis planned to offer new
opinions, we cannot fault Dr. Roussis for failing to supplement with regard to these
opinions. Despite this, the Trial Court erred in allowing the admission of Dr. Grandis’s
previously undisclosed testimony about meconium staining, and such error cannot be
considered harmless in this case as it was relevant to the issue of causation.

       We next consider whether the Trial Court erred in restricting testimony from
Plaintiff’s expert about inconsistencies between the testimony of Dr. Roussis and the
medical record. In his brief on appeal, Plaintiff asserts that the Trial Court “granted the
Defendants’ Motion in Limine to prohibit Dr. Bryant from commenting on the
inconsistencies between the medical records and the testimony of Dr. Roussis.” Given
the record now before us, however, we are unable to determine exactly what
inconsistencies Dr. Bryant was prevented from testifying about. As such, we are unable
to determine one way or the other about whether the Trial Court erred with regard to this
issue, and we make no assertion either way. Plaintiff, as the appellant in this case, had
the duty “to prepare a record which conveys a fair, accurate and complete account of
what transpired in the trial court with respect to the issues which form the basis of the
appeal.” Boggs v. Rhea, 459 S.W.3d 539, 546 (Tenn. Ct. App. 2014) (quoting Nickas v.
Capadalis, 954 S.W.2d 735, 742 (Tenn. Ct. App. 1997)).

       Next, we consider whether the Trial Court erred in allowing allegedly speculative
testimony from defense expert witnesses. As our Supreme Court has explained:

             Any challenge to the admissibility of testimony from a medical
      expert who is competent to testify under section 29–26–115(b) can be made
      based on the Tennessee Rules of Evidence. In particular, Tennessee Rules
      of Evidence 702 and 703 are called into play. Rule 702 provides that “[i]f
                                            11
scientific, technical, or other specialized knowledge will substantially assist
the trier of fact to understand the evidence or to determine a fact in issue, a
witness qualified as an expert by knowledge, skill, experience, training, or
education may testify in the form of an opinion or otherwise,” and Rule 703
provides:

       The facts or data in the particular case upon which an expert
       bases an opinion or inference may be those perceived by or
       made known to the expert at or before the hearing. If of a
       type reasonably relied upon by experts in the particular field
       in forming opinions or inferences upon the subject, the facts
       or data need not be admissible in evidence. Facts or data that
       are otherwise inadmissible shall not be disclosed to the jury
       by the proponent of the opinion or inference unless the court
       determines that their probative value in assisting the jury to
       evaluate the expert’s opinion substantially outweighs their
       prejudicial effect. The court shall disallow testimony in the
       form of an opinion or inference if the underlying facts or data
       indicate lack of trustworthiness.

In describing the function of Rules 702 and 703, we have stated

       that the preliminary question under Tenn. R. Evid. 104 is one
       of admissibility of the evidence. Once the evidence is
       admitted, it will thereafter be tested with the crucible of
       vigorous cross-examination and countervailing proof. After
       that occurs, a defendant may, of course, challenge the
       sufficiency of the evidence by moving for a directed verdict
       at the appropriate times. See Tenn. R. Civ. P. 50. Yet it is
       important to emphasize that the weight to be given to stated
       scientific theories, and the resolution of legitimate but
       competing scientific views, are matters appropriately
       entrusted to the trier of fact.

McDaniel v. CSX Transp., Inc., 955 S.W.2d 257, 265 (Tenn. 1997) (citation
omitted). A trial court should admit the testimony of a competent expert
unless the party opposing the expert’s testimony shows that it will not
substantially assist the trier of fact or if the facts or data on which the
opinion is based are not trustworthy pursuant to Rules 702 and 703.



                                      12
              In its role as a gatekeeper, the trial court is to determine (1) whether
      the witness meets the competency requirements of Tennessee Code
      Annotated section 29–16–115(b) and, (2) whether the witness’ testimony
      meets the admissibility requirements of Rules 702 and 703. The trial court
      is not to decide how much weight is to be given to the witness’ testimony.
      Once the minimum requirements are met, any questions the trial court may
      have about the extent of the witness’s knowledge, skill, experience,
      training, or education pertain only to the weight of the testimony, not to its
      admissibility. See Stovall, 113 S.W.3d at 725 (noting that arguments
      concerning a medical expert’s qualifications and competency to testify
      “take issue primarily with [the expert’s] qualifications and the weight that
      should be given his opinions . . . . [t]hese are issues for trial and not for
      summary judgment”) (emphasis in original); Coyle, 822 S.W.2d at 600
      (“The objection raised by the defendant [regarding the expert’s
      qualifications and competency] goes more to the weight of the evidence
      rather than to its admissibility”).

Shipley v. Williams, 350 S.W.3d 527, 550-51 (Tenn. 2011). With regard to the admission
of expert testimony, our Supreme Court has further explained:

             Generally, questions pertaining to the qualifications, admissibility,
      relevancy, and competency of expert testimony are matters left to the trial
      court’s discretion. McDaniel [v. CSX Transportation, Inc., 955 S.W.2d
257], 263 [Tenn. 1997)]. We may not overturn the trial court’s ruling
      admitting or excluding expert testimony unless the trial court abused its
      discretion. Id. at 263–64. A trial court abuses its discretion if it applies an
      incorrect legal standard or reaches an illogical or unreasonable decision that
      causes an injustice to the complaining party. State v. Stevens, 78 S.W.3d
817, 832 (Tenn. 2002).

                                           ***

             The trial court, therefore, must determine that the expert testimony is
      reliable in that the evidence will substantially assist the trier of fact to
      determine a fact in issue and that the underlying facts and data appear to be
      trustworthy. In addition to these specific rules, evidence generally must be
      relevant to be admissible. See Tenn. R. Evid. 401, 402. . . .

            In McDaniel, we listed several nonexclusive factors that courts could
      consider in determining the reliability of scientific testimony, including

                                            13
       (1) whether scientific evidence has been tested and the
       methodology with which it has been tested; (2) whether the
       evidence has been subjected to peer review or publication; (3)
       whether a potential rate of error is known; (4) whether . . . the
       evidence is generally accepted in the scientific community;
       and (5) whether the expert’s research in the field has been
       conducted independent of litigation.
955 S.W.2d at 265; see also Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579, 593–94, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993)
(applying the first four factors in determining the reliability of scientific
expert testimony pursuant to the Federal Rules of Evidence); Daubert v.
Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1317 (9th Cir. 1995)
(considering on remand the fifth factor in addition to the first four factors).

                                     ***

        We continue to emphasize, however, that these factors are non-
exclusive and that a trial court need not consider all of these factors in
making a reliability determination. Rather, the trial court enjoys the same
latitude in determining how to test the reliability of an expert as the trial
court possesses in deciding whether the expert’s relevant testimony is
reliable. Kumho Tire Co., 526 U.S. at 152, 119 S. Ct. 1167. The objective
of the trial court’s gatekeeping function is to ensure that “an expert,
whether basing testimony upon professional studies or personal experience,
employs in the courtroom the same level of intellectual rigor that
characterizes the practice of an expert in the relevant field.” Id.
Furthermore, upon admission, expert testimony will be subject to vigorous
cross-examination and countervailing proof. Stevens, 78 S.W.3d at 835;
McDaniel, 955 S.W.2d at 265. The weight of the theories and the
resolution of legitimate but competing expert opinions are matters entrusted
to the trier of fact. See McDaniel, 955 S.W.2d at 265.

                                         ***

Although a trial court has great latitude in assessing the reliability of expert
testimony, we have never required a rigid application of the McDaniel
factors in a reliability determination involving scientific or nonscientific
expert evidence. See Stevens, 78 S.W.3d at 834; McDaniel, 955 S.W.2d at
265. Rather, we have characterized the factors as a “non-exclusive list”

                                      14
       that a trial court “may” consider in determining reliability. McDaniel, 955
S.W.2d at 265.

                                           ***

       An expert may reach a conclusion from observations based upon his or her
       extensive and specialized experience. Kumho Tire Co., 526 U.S. at 156,
       119 S. Ct. 1167. Opinions derived in this manner, however, “do not easily
       lend themselves to scholarly review or to traditional scientific evaluation.”
       First Tenn. Bank Nat’l Ass’n v. Barreto, 268 F.3d 319, 335 (6th Cir. 2001).


Brown v. Crown Equip. Corp., 181 S.W.3d 268, 273-77 (Tenn. 2005).

        Plaintiff raises several arguments in his brief on appeal with regard to this issue.
First, Plaintiff states that defense expert Robert J. Baumann, M.D. expressed opinions
that the damage occurred prior to labor and alleges that Dr. Baumann “has never taken
the time to see what the literature has to say or find out if others agree with him.”
Plaintiff further states that Dr. Baumann “disagrees with the leading authoritative text in
his field and does not know if any of his opinions are generally accepted by others in his
field.”

        A careful and thorough review of the record on appeal reveals that Dr. Baumann
based his opinions, in large part, upon his own experiences. During a Tenn. R. Evid.
Rule 104 hearing out of the presence of the jury, Dr. Baumann stated that his opinions
were based, in part, upon his experience treating “a large number of these children” and
also stated that his own “observation is different from [the observation of the author of
the allegedly leading authoritative text].” Dr. Baumann also pointed out that the author
of the textbook stated that his assertions were based upon the author’s own experience
just as Dr. Baumann’s assertions were based upon his own experience.

        Dr. Baumann testified before the jury about his qualifications as a child
neurologist. When Dr. Baumann was asked about the types of children he treats, he
testified:

              So we see children who have neurologic disease, children with
       epilepsy, children with cerebral palsy. We see children where people are
       worried they have neurologic disease. We run an active service in the
       Children’s Hospital and at the University of Kentucky. The state of
       Kentucky is divided in half, so we have the advanced neonatal intentive
       care unit for the eastern half of the state. Louisville has the advanced
                                            15
       neonatal intensive care unit for the western half of the state. So if any
       nurseries have babies that are sick, you know, they’d fly them in to our
       nursery. And, of course, we deliver a bunch of moms who are at risk for
       having sick babies. So when we’re on service, we routinely round in the
       nursery to see sick babies.

              And then when the babies leave the nursery, unfortunately, they
       aren’t all well. Some of them have persisting neurologic problems,
       epilepsy, cerebral palsy, developmental delay, learning disabilities, and so
       we follow up and see these youngsters in clinic. The kids who live, you
       know, around Lexington we see in the clinic at the university. The kids
       who are out from the rural counties, then we follow and see them in our
       outreach clinics.

Dr. Baumann further testified that he treats children who have experienced hypoxic-
ischemic brain injury and stated that “those children are preferentially sent in from the
outside hospitals into our nursery.” Dr. Bauman testified that he is consulted by other
doctors including neonatologists, pediatricians, family practitioners, child psychiatrists,
and the “children’s orthopedists who run the Shriners Hospital. . . .”

        The fact that Dr. Baumann allegedly “has never taken the time to see what the
literature has to say or find out if others agree with him . . .,” and the fact that Dr.
Baumann allegedly disagrees with a text in his field go more to the weight to be assigned
to Dr. Baumann’s testimony, a determination properly left to the trier of fact. Plaintiff
failed to show that Dr. Baumann’s testimony would not substantially assist the trier of
fact or that the facts or data upon which Dr. Baumann relied were not trustworthy. We
find no error in the Trial Court’s admission of Dr. Baumann’s testimony.

        Plaintiff also asserts that the testimony of defense expert Joseph Philips, III, M.D.
should have been excluded because Dr. Philips testified that his opinion took into account
monkey studies that had been done with regard to cord occlusion. Plaintiff argues that
this testimony was unreliable and speculative. Plaintiff bases this argument, in part, upon
the fact that another defense witness, Dr. Grandis, testified that the monkey studies were
irrelevant.

       Plaintiff’s argument goes more to the weight to be assigned to Dr. Phillips’s
testimony than to its reliablity. The fact that another defense expert testified that the
monkey studies were irrelevant to this case does not render Dr. Philips’s opinions
unreliable or speculative. The decision about the weight to be given to Dr. Philips’s
testimony rests with the trier of fact. Plaintiff failed to show that Dr. Philips’s testimony
would not substantially assist the trier of fact or that the facts or data upon which Dr.
                                             16
Philips relied were not trustworthy. We find no error in the Trial Court’s admission of
Dr. Philips’s testimony.

        Next, we consider whether the Trial Court erred in prohibiting Plaintiff from
cross-examining defense expert witnesses with literature published after 2009.
Defendants filed a joint motion in limine seeking to exclude: “Any references to medical
literature after June 19, 2009 that describe the care that may or should be rendered to a
patient at a later time . . ., as well as any testimony by any plaintiff’s expert who seeks to
bolster his or her standard of care testimony by referring to literature published after June
19, 2009.” Plaintiff filed a response that stated, in pertient part: “Plaintiff has no
opposition to the following Motions in Limine as long as they are applied the same to
both parties: . . . . Defendants’ Joint Motion in Limine to Exclude Evidence of the
Standard of Care or Medical Literature References to the Standard of Care After June 19,
2009.” When arguing the motions in limine before the Trial Court, defense counsel
represented that the parties “have an agreement and will not argue the motion in limine to
exclude evidence of standard of care or medical literature after June 19, 2009.” Plaintiff
raised no objection to this statement made by defense counsel. The Trial Court granted
the motion in limine.

        At trial, Plaintiff attempted to cross-examine a defense expert witness using an
article published in 2012. Defense counsel objected and Plaintiff argued that “we agreed
not to try and introduce anything after 2009 in our case in chief, but we never agreed not
to use it to cross-examine their experts.” Plaintiff also argued:

               Your Honor, the reason I was getting into that is Dr. Levin has been
       up here, and he’s been testifying about all the literature and all of these case
       studies and all of this and all of the literature he’s done as if there is no
       literature out there on anaphylaxis in pregnancy, and there’s plenty of it out
       there. He’s considered this doctor to be one of the world’s authorities on it,
       and I - -

              My question was going to be that there’s been no change - - and
       there hasn’t been any change - - in how to treat anaphylaxis in a pregnant
       woman whether it’s 2012 or 2005. I’m not trying to say the standard of
       care in 2012 based on that. But if he agrees the standard of care was the
       same in 2008, then that would apply.

The Trial Court granted the defendants’ objection to Plaintiff’s question stating: “Based
on the Court’s reading of the Defendants’ motion and the Plaintiff’s response to the
Defendants’ joint motion in limine, the Court is of the opinion that this article would be

                                             17
improper, and the Court is going to grant the objection.” The Trial Court then gave the
jury a curative instruction stating:

       The witness was asked about an article that was after this incident
       happened, and the Court has already ruled that any medical articles dealing
       with care after the date of this birth are not relevant and should not be
       considered. As a result, you will disregard any questions with regard to
       that article.

       In his brief on appeal, with regard to this issue, Plaintiff states:

       The articles were relevant to both standard of care and causation.
       Defendant did not submit a single shred of evidence that the standard of
       care changed from 2009 to 2012 or that the article contained information
       that was not available in 2009. To the contrary, the articles at issue
       reference numerous other articles and studies, most of which were
       published in or before 2009.

        In his brief on appeal, Dr. Roussis2 asserts that the motion in limine was based
upon the fact that pursuant to Tenn. Code Ann. § 29-26-115 a claimant has the burden of
proving, among other things, the “recognized standard of acceptable professional practice
in the profession . . . at the time the alleged injury or wrongful action occurred; . . . .”
Tenn. Code Ann. § 29-26-115(a)(1) (2012). Dr. Roussis argues: “ A medical journal
article published in 2012 clearly has no bearing on the applicable standard of care in
2009, and would constitute cross-examination on topics unrelated to the standard of care
applicable as of June 19, 2009.” (emphasis in original).

       Unfortunately, given the record now before us, we are unable to determine the
substance of the 2012 article about which the parties argue. As such, we are unable to
make any determination about whether it would have been error to grant the motion in
limine on the basis that the article was post-event and thus not relevant. That, however,
is not what the Trial Court did. The Trial Court granted the motion in limine based upon
the parties’ representation of agreement and its own understanding of the purported
agreement between the parties with regard to the motion in limine. Based upon the
record, we see no error in the Trial Court’s granting the objection made at trial and
issuing a curative instruction. Upon remand, we suggest that the parties clarify for the
Trial Court any agreement or disagreement with regard to this issue.


2
 In its brief on appeal, the Hospital “adopt[ed] and incorporate[d] by reference the arguments of co-
Defendant, Dr. Roussis” with regard to this issue.
                                                   18
       We next consider whether the Trial Court erred in directing a verdict and
instructed the jury to disregard testimony about the failure to record blood pressure
readings. As this Court has stated:

       A trial court’s decision to grant a motion for directed verdict involves a
       question of law. Underwood v. HCA Health Servs. of Tennessee, Inc., 892
S.W.2d 423, 425 (Tenn. Ct. App. 1994). On appeal, we apply the same
       standard used by the trial court when ruling on the motion initially. United
       Brake Sys., Inc. v. Am. Envtl. Prot., Inc., 963 S.W.2d 749, 754 (Tenn. Ct.
       App. 1997). Accordingly, we do not weigh the evidence or evaluate the
       credibility of witnesses. Id. (citing Underwood, 892 S.W.2d at 425).
       Rather, we consider all of the evidence, taking the strongest legitimate view
       of it in the non-moving party’s favor. Eaton v. McLain, 891 S.W.2d 587,
       590 (Tenn. 1994). The court should grant the motion, “only if, after
       assessing the evidence according to the foregoing standards, it determines
       that reasonable minds could not differ as to the conclusions to be drawn
       from the evidence.” Id.

Stanfield, 339 S.W.3d at 29.

       Upon motion of the Hospital, the Trial Court granted a directed verdict holding
that the failure to document the blood pressure readings did not cause Plaintiff’s injury.
The Trial Court then instructed the jury: “you cannot consider that the failure to
document blood pressures was a cause of the injury. You may consider the blood
pressures, but you cannot consider that not charting those or putting those in the chart
caused the injury itself.”

       Taking the strongest legitimate view in Plaintiff’s favor, as we must, we find that
directing a verdict on this issue likely could have confused the jury. While “the failure to
document blood pressures was [not] a cause of the injury,” evidence regarding the lack of
blood pressure readings in the medical record was relevant evidence as to whether the
Patient’s blood pressure readings were being taken and appropriately monitored. Thus,
reasonable minds could disagree about the conclusions to be drawn with regard to the
evidence concerning the failure to record the blood pressures. As such, the Trial Court
should not have directed a verdict with regard to this issue.

       Next, we consider whether defense counsel made improper statements during
closing argument that impacted the verdict. As this Court has stated:

            “Closing argument is a crucial component of any jury trial.”
       McCrory v. Tribble, No. W2009-00792-COA-R3-CV, 2010 WL 1610587,
                                            19
       *6 (Tenn. Ct. App. April 22, 2010). Closing arguments allow counsel to
       present their theory of the case and to point out strengths and weaknesses in
       the evidence. “[C]ounsel is generally given wide latitude during closing
       argument, and the trial court is granted wide discretion in controlling
       closing arguments.” Anderson v. State, No. E2008-00439-CCA-R3-PC,
       2009 WL 2474673, *6 (Tenn. Crim. App. Aug. 13, 2009). As with all
       other arguments by counsel, this Court reviews the trial court’s decisions on
       closing arguments under an abuse of discretion standard. Perkins v. Sadler,
       826 S.W.2d 439, 442 (Tenn. Ct. App. 1991).

Stanfield, 339 S.W.3d at 43.

       During closing argument the Hospital’s counsel made the following statements:

              It’s been a contentious case. The judge, Judge Ailor, has had to rule
       on a lot of things. He’s done an excellent job. Sometimes in voir dire, I
       pull out a book and I warn you in advance, and I didn’t do it in this trial. I
       overlooked it, I guess, because I didn’t know how contentious it was going
       to be. This book I’m holding up says, “Tennessee Rules of Court.” We are
       trained in it as lawyers. Now, I’m not telling you it’s all black and white,
       but a whole lot of it is, and we’ve had to object and object and object and
       object. I didn’t keep score or count, but there were - - 90 percent of our
       objections were sustained.

Plaintiff’s counsel objected, and the Trial Court overruled the objection. The Hospital’s
counsel then stated: “See, we can’t even agree on that. You 14 people heard it. Don’t
take my word for it.”

       These statements made by the Hospital’s counsel had nothing whatsoever to do
with the evidence that was presented at trial. Nor did they have anything to do with the
Hospital’s theory of the case or the ultimate issues that the jury was about to decide.
Rather, these statements served no possible purpose other than to attempt to denigrate
opposing counsel, and, therefore, the Plaintiff’s case in the eyes of the jury. As Plaintiff
stated in his brief on appeal, these statements suggested to the jury that “Plaintiff’s
counsel was somehow trying to circumvent the rules.” Taken alone these statements
might not rise to the level of being reversible error. When considered along with the
other errors as discussed above, however, these statements served no purpose other than
to prejudice the jury and suggest that Plaintiff’s counsel was not following the rules even
though he knew better. We caution all counsel to refrain from making improper
arguments of this nature.

                                            20
       Our resolution of the foregoing issues renders Plaintiff’s remaining issues moot.
We vacate the Trial Court’s August 4, 2015 judgment and remand this case for a new
trial.

                                      Conclusion

       The judgment of the Trial Court is vacated, and this cause is remanded to the Trial
Court for further proceedings in compliance with this Opinion and for collection of the
costs below. The costs on appeal are assessed one-half against the appellee, Periclis
Roussis, M.D.; and one-half against the appellee, Fort Sanders Perinatal Center and Fort
Sanders Regional Medical Center.




                                         _________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE




                                           21